Quillian, Judge.
Appeal was taken from the affirmance by the superior court of the award of the State Board of Workmen’s Compensation granting compensation to the appellee, claimant. Held:
1. Insofar as the issue of "new accident” is concerned, this case is controlled by the ruling of House v. Echota Cotton Mills, Inc., 129 Ga. App. 350 (199 SE2d 585). See Blackwell v. Liberty Mut. Ins. Co., 230 Ga. 174 (196 SE2d 129).
2. The remaining enumerations of error are without merit.

Judgment affirmed.


Been, P. J., and Webb, J., concur.